Title: To George Washington from George Augustine Washington, 14 August 1784
From: Washington, George Augustine
To: Washington, George



Honor’d Uncle
Bermuda Augt 14th 1784

On the 11th Inst. I wrote You a few lines by an accidental conveyance which left this for Philadelphia—You are before this I hope acquainted with my having left the West Indies destined for this place as I wrote You on the day of my departure. I much lamented the necessity, as nothing was omit’ed to render my time agreeable, and I experinced as much pleasure as the situation of my health and absence from my freinds would permit, but a short time gave me reason to doubt, and daily experience then convinced me that no climate could be more improper, as I sensibly felt an increase of indisposition—from the 23d of June which was the time of my arrival untill my departure on the 25th Ulto (four or five days excepted) their fell powerful rains almost incessantly which interupted every persuit which could be conducive to health, my fealings urged me to leave it even sooner than I did, but inclination aided by the hope of a more favorable change induced me to continue—the present and two ensuing months being consider’d the most disagreeable, I could not hazard the consequences which experience convinced me would result from it—as yet (tho’ I have been here but eight days) I have no cause to complain of the climate tho’ I have been a part of the time much indisposed owing in some measure I hope to the fatigues of my passages from which I have experienced the contrary effects, to what I hoped, what with the fatigues of my passage to & from the West Indies, I am at present much reduced but a perfect relyance on divine Providence gives me the greatest hopes of restoration—the pain in my Breast, & sides, continue as heretofore intirely unattended with the symptoms usual in consumptive complaints, I theirfore divest myself of all apprehensions of that nature, and should I not derive such essential benefit from the climate, as to promise me the fairest prospects of recovery, I shall return in November,

as the ease and satisfaction I enjoy among my friends, when compared with the many inconveniencies I have to encounter will I am persuaded render the climate of my own Country equally efficatious, and was it not for a determination of complying with the wishes of You and my friends which I am convinced proceeded from the purest motives of affection, I should not have hesitated to have returnd from the West Indies—The difficulty of procuring fresh provision and the prises are astonishing, the expences in the West Indies which I thought could not be exceeded are not to be compair’d to this place, it is seldom any thing is to be procured but Fowles—Ducks which are more plentiful than any thing else are seldom got for less than 2/6 and sometimes ½ Dollar and Dunghill fowls ⅓ of Dollar and every thing in proportion—Horse hire 1 Dollar ⅌ day the Inhabitants are very hospitable and have treated me very politely, and I hope the climate will prove salubrious, which is all that can recommend the place, what I have seen of it is in a perfect state of nature, and appears as little favord by the hand of Providence as any place I ever saw—during the hurricane Months conveyances from this are not very frequent but shall not omit writing by any that may offer could I but hear from You and my friends I should be greatly relieved from many anxious thoughts that I cannot possibly devest myself of—any letters that my friends may be so good as to favor me with will probably meet with a conveyance if they are recomd to the care of Saml Birks & Co: Norfolk who have connections on this Island, their is also a conveyance which will offer from New York that I mention’d in the few lines I wrote You the other day by the way of Philadelphia—should my worthy friend the Marquis be with You I beg to be rememberd to him in the most friendly terms. I should have wrote Him but apprehending from a peeice of information I recieved from a person immediately from Philadelphia, that He had not accomplished His visit, He mentiond that accounts had been recieved of His having saild but from a desaster that befel the Vessel He was obliged to return —to all inquiring friends I beg particularly to be rememberd—the sinceerest good wishes of a truely grateful heart attend You—most sinceerly I am Your dutiful & affectionate Nephew

Geo: A. Washington



P.S. If You wish a supply of Orange, Lemmon & Lime Trees for Your Green-House, I will procure what ever you wish and bring them with me.

